—In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Suffolk County (Underwood, J.), dated June 30, 1999, which granted the defendant’s motion pursuant to CPLR 3211 (a) (7) to dismiss the complaint.
Ordered that the order is affirmed, with costs.
The defendant, Town of Huntington, established that it did not have prior written notice of the alleged defect that caused the injured plaintiff to fall (see, Town Law § 65-a; Code of Town of Huntington § 173-18). Moreover, the record is devoid of any evidence that the Town affirmatively created the alleged defect. Accordingly, the Supreme Court properly granted the Town’s motion to dismiss the complaint (see, Ende v Town of Orangetown, 236 AD2d 438; Curci v City of New York, 209 AD2d 574; Goldston v Town of Babylon, 145 AD2d 534). O’Brien, J. P., Altman, Friedmann, McGinity and Smith, JJ., concur.